Exhibit 10.1


FIRST AMENDMENT TO EMPLOYMENT AGREEMENT


This First Amendment to Employment Agreement made this 19th day of February
2009, and  effective January 6, 2009 (“First Amendment Effective Date”) by and
between Pomeroy IT Solutions, Inc., a Delaware corporation ("Company") and
Luther K. Kearns ("Executive").
 
WHEREAS, on  the  17th day of March 2008, Company and Executive entered
into  an  Employment  Agreement (“Agreement”) where under Executive agreed to
serve as the Company’s Senior Vice President of Service Delivery pursuant to the
terms thereof; and


WHEREAS, Company and Executive now desire to enter into this First Amendment to
Employment Agreement to provide Executive with additional responsibilities,
duties, and compensation incident thereto.


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter set forth, the parties hereby agree as follows:


NOW  THEREFORE,  in consideration of the foregoing premises, and the mutual
covenants  hereinafter  set  forth,  the  parties  hereby  agree  as  follows:


1.              As of the First Amendment Effective Date, Executive shall serve
as the Company’s Senior Vice President of Service Delivery and
Alliances.  Accordingly, Section 1(a) of the Agreement is hereby amended by
deleting the title “Senior Vice President of Service Delivery” and replacing it
with “Senior Vice President of Service Delivery and Alliances.”  Furthermore,
any and all other references to Executive’s job title in and throughout the
Agreement are likewise amended to Senior Vice President of Service Delivery and
Alliances.


2.              Section 5 of the Agreement, titled “Bonuses,” is hereby amended
by deleting such section in its entirely and replacing it with the following:


5.           Bonuses.


Each year during the remainder of the Initial Term of this Agreement, commencing
January 6, 2009 and ending January 5, 2011, Executive shall have the opportunity
to earn both a quarterly and annual targeted bonus measured against financial
criteria consisting primarily of NPBT (as defined below) and “SGMD” (as defined
below) (as determined by the President and Chief Executive Officer of the
Company in conjunction with the Compensation Committee of the Board), of at
least Two Hundred Fifty Thousand Dollars ($250,000.00), with a potential bonus
in excess of such amount for achievement above target and a reduced bonus for
achievement below target, all in accordance with the applicable bonus
plan.  Two-thirds (2/3) of the potential targeted bonus shall be based on
achievement of quarterly criteria and one-third (1/3) shall be allocated to
annual attainment. Fifty (50%) percent of any potential quarterly bonus will be
predicated upon the attainment of NPBT and Fifty (50%) percent of any such
quarterly bonus will be predicated upon the attainment of SGMD.  The potential
annual bonus shall be predicated entirely on the attainment of NPBT.  The bonus
plan shall provide that under-performance in one quarter can be made up in
subsequent quarters on a year-to-date basis.  The quarterly and annual bonuses
payable to Executive during the Employment Term shall be fully paid in cash.  


 

--------------------------------------------------------------------------------



 
For purposes of this Agreement, the Net Profit Before Taxes (“NPBT”) shall be
determined on a consolidated basis computed without regard to the bonus payable
to Executive pursuant to this Section 5, shall exclude any gains or losses
realized by Company on the sale or other disposition of its assets other than in
the ordinary course of business and shall exclude any extraordinary one-time
charges taken by the Company.  NPBT shall be determined by the independent
accountant regularly retained by the Company, subject to the foregoing
provisions of this subparagraph and in accordance with generally accepted
accounting principles.


For purposes of this Agreement, the term Sales Gross Margin Dollars (“SGMD”)
shall mean the sales gross profit of the Company on Infrastructure Sales and
Technical Staffing Solutions combined during the applicable period, as reflected
on its financial statements on a consolidated basis.  In making said sales gross
profit determination, all gains and losses realized on the sale or disposition
of Company’s assets not in the ordinary course shall be excluded.  The SGMD
shall be determined by the independent accountant regularly retained by the
Company according to the foregoing provisions of this paragraph and in
accordance with generally accepted accounting principles.
 
Said determinations and payment of  any annual bonus shall be made no later than
the fifteenth (15th) day of the third (3rd) month following the end of the
Company’s taxable year, and the determinations by the accountant shall be final,
binding and conclusive on all parties hereto.  In the event the audited
financial statements are not issued before the fifteenth (15th) day of the third
(3rd) month following the end of the Company’s taxable year, Company shall make
any payment due hereunder, if any, based on its best reasonable estimate of any
liability hereunder, which amount shall be recorded and shall be reconciled by
both parties once the audited financial statements are issued but in no event
later than the end of the calendar year in which the Company’s taxable year
ends.  Any quarterly bonus determinations shall be determined on a consolidated
basis by the independent accountant regularly retained by the Company subject to
the foregoing provisions of this paragraph and in accordance with generally
accepted accounting principles.  Any amount due hereunder shall be paid within
fifteen (15) days of the filing of Form 10-Q by the Company for the respective
quarter, but in no event later than the fifteenth (15th) day of the third (3rd)
month following the end of the Company’s taxable year.


In the event that Company acquires during any applicable fiscal year a company
that had gross revenues in excess of Twenty-Five Million Dollars
($25,000,000.00) for its most recently concluded fiscal year, Company and
Executive shall in good faith determine whether any adjustments to the NPBT and
SGMD criteria, whether upward or downward, shall be made in order to reflect the
effect of such acquisition on the operations of the Company.
 
Except as modified by this First
Amendment to Employment Agreement, the terms of the Employment Agreement
are hereby affirmed and ratified by the parties.


IN WITNESS WHEREOF, this First Amendment to Employment
Agreement  has  been  executed  as  of  the  day  and  year first above written.





--------------------------------------------------------------------------------





 
POMEROY IT SOLUTIONS, INC.
             
By:
___________________________________
   
Christopher C. Froman
 
Its:
President/Chief Executive Officer
                         
_____________________________________
 
 Luther K.  Kearns


